DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flaks et al., US 2012/0093320 A1 (hereafter Flaks), in view of Visser et al., US 2018/0020312 A1 (hereafter Visser).
Regarding claim 1, Flaks discloses a system and method for high-precision 3-dimensional audio for augmented reality (see Flaks, abstract).
Flaks teaches a “system comprising: one or more sensors of a head-wearable device” because Flaks teaches a headset worn by a user, where the headset has one or more microphones (see Flaks, ¶ 0027 and 0029 and figure 1, units 8, 27, and 31); and “a speaker of the head-wearable device” because Flaks teaches that the headset has two audio speakers (see Flaks, ¶ 0027 and figure 1, units 27 and 37).
	Next, Flaks teaches “one or more processors configured to execute a method” because Flaks teaches one or more processors in an computing environment (e.g., a computer or gaming system), where the processor executes instructions to perform the method of 3D audio generation (see Flaks, ¶ 0025-0026, 0031, 0034 figure 1, unit 12 and figure 2, units 12 and 194).

Then Flaks teaches that the step of generating a 3D audio signal includes using sensor data and the room model, first to determine gains and filters for simulating the direct and indirect paths of a virtual sound source, and second to add a reverb tail to simulate different room sizes and materials (see Flaks, ¶ 0059 and 0083-0087, figure 5B, and figure 10, units 1002, 1004, 1006, 1010, and 1030).  While, Flaks does not appear to explicitly state that the second audio model is used in the generation of the 3D audio signal, one of ordinary skill in the art at the time of the effective filing date would have found it obvious to incorporate the virtual room characteristics of the second audio model to simulate different materials of the room for the purpose of helping the user is playing in a different environment (see Flaks, ¶ 0053 in view of ¶ 0087).  Therefore, Flaks makes obvious the step of “determining a modified 
Finally, Flaks teaches the step of “presenting, via the speaker of the head-wearable device, the modified audio signal” because the modified audio signal is output to the user’s headphones (see Flaks, ¶ 0047 and 0083, figure 1, unit 27, figure 2, unit 197, figure 3, step 308, and figure 10, unit 1012).
While Flaks teaches and makes obvious the above features, Flaks does not appear to teach the method comprising the step of “receiving a request to present an audio signal” and further “determining a modified audio signal based on the second audio model and based on the request to present an audio signal”.
Visser discloses a method for outputting virtual sound for virtual, augmented, and mixed reality (see Visser, abstract and ¶ 0027).  In particular, Visser teaches that a user initiates playback of an audio signal in virtual reality, where the user hears and sees a virtual sound source at a specific location (see Visser, ¶ 0028 and 0043-0045 and figure 1, units 134 and 144).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Flaks with Visser for the purpose of providing a mixed and/or augmented reality experience with a headset including a display and audio output (See Visser, ¶ 0004, 0045, and 0056).  Therefore, the combination of Flaks and Visser makes obvious the step of “receiving a request to present an audio signal” because Visser makes obvious that the system determines to insert a virtual sound signal and retrieves the sound signal, such as a bird chirp sound, from a database (see Visser, ¶ 0043-0045).  Last, the combination makes obvious the step of “determining a modified audio signal based on the second audio model and based on the request to present an audio signal” because Visser makes it obvious to modify the inserted virtual sound based on the context of the environment (see Flaks, ¶ 0053 in view of ¶ 0059 and 0083-0087, and further in view of Visser, ¶ 0045-0049).
claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the second audio model is generated by an audio service” because Flaks teaches a computing environment where the a gaming application provides the second model data, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055, and 0102-0103).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the modified audio signal is determined by an audio service” because Flaks teaches a computing environment where the a gaming application provides the second model data and uses the second model to processes a sound source to generate a 3D audio signal, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055-0057, and 0102-0103).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises one or more dimensions of the environment” because Flaks teaches that the model components comprise physical characteristics of the listener’s room, such as the location of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0050 and 0052, and figure 4A, steps 406 and 410).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and for the same reasons makes obvious:
“A method comprising: receiving a request to present an audio signal;” because Visser makes obvious that the system determines to insert a virtual sound signal and retrieves the sound signal, such as a bird chirp sound, from a database (see Visser, ¶ 0043-0045);

“retrieving one or more audio model components associated with the environment;” because Flaks teaches collecting sensor data from the user-worn microphones (31) and a depth camera (20), where physical characteristics of the listener’s room is determined based on the collected sensor data, such as the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0026, 0043-0044, 0047-0048, and 0050-0051, figure 1, units 8, 20, 31, 33, 35, figure 3, steps 300 and 302, and figure 4A, steps 402, 406, and 408);
“generating a first audio model based on the audio model components;” because Flaks teaches that a model of the room is constructed based on the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0052 and figure 4A, step 410);
“generating a second audio model based on the first audio model;” because Flaks teaches a step of building another room model based on the first model, such that this second model uses audio model characteristics of the first model and incorporates virtual characteristics (see Flaks, ¶ 0053-0057 and figure 4B);
“determining a modified audio signal based on the second audio model and based on the request to present an audio signal; and” because Flaks makes it obvious to use the virtual room characteristics of the second audio model to generate a 3D audio signal, and Visser makes it obvious to modify the inserted virtual sound based on the context of the environment  (see Flaks, ¶ 0053 in view of ¶ 0059 and 0083-0087, figure 5B, and figure 10, units 1002, 1004, 1006, 1010, and 1030, and further in view of Visser, ¶ 0045-0049); and

Regarding claim 11, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the second audio model is generated by an audio service” because Flaks teaches a computing environment where the a gaming application provides the second model data, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055, and 0102-0103).
Regarding claim 12, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the modified audio signal is determined by an audio service” because Flaks teaches a computing environment where the a gaming application provides the second model data and uses the second model to processes a sound source to generate a 3D audio signal, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055-0057, and 0102-0103).
Regarding claim 14, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises one or more dimensions of the environment” because Flaks teaches that the model components comprise physical characteristics of the listener’s room, such as the location of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0050 and 0052, and figure 4A, steps 406 and 410).
Regarding claim 19, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and for the same reasons makes obvious:

receiving a request to present an audio signal;” because Visser makes obvious that the system determines to insert a virtual sound signal and retrieves the sound signal, such as a bird chirp sound, from a database (see Visser, ¶ 0043-0045);  
“identifying, via one or more sensors of a head-wearable device, an environment;” because the one or more microphones of the headset are used by the system to determine acoustic properties of the room (see Flaks, ¶ 0029);
“retrieving one or more audio model components associated with the environment;” because Flaks teaches collecting sensor data from the user-worn microphones (31) and a depth camera (20), where physical characteristics of the listener’s room is determined based on the collected sensor data, such as the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0026, 0043-0044, 0047-0048, and 0050-0051, figure 1, units 8, 20, 31, 33, 35, figure 3, steps 300 and 302, and figure 4A, steps 402, 406, and 408);
“generating a first audio model based on the audio model components;” because Flaks teaches that a model of the room is constructed based on the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0052 and figure 4A, step 410);
“generating a second audio model based on the first audio model;” because Flaks teaches a step of building another room model based on the first model, such that this second model uses audio model characteristics of the first model and incorporates virtual characteristics (see Flaks, ¶ 0053-0057 and figure 4B);
“determining a modified audio signal based on the second audio model and based on the request to present an audio signal; and” because Flaks makes it obvious to use the virtual room characteristics of the second audio model to generate a 3D audio signal, and Visser makes it obvious to 
“presenting, via a speaker of the head-wearable device, the modified audio signal” because the modified audio signal is output to the user’s headphones (see Flaks, ¶ 0047 and 0083, figure 1, unit 27, figure 2, unit 197, figure 3, step 308, and figure 10, unit 1012).
	Regarding claim 20, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “non-transitory computer-readable medium of claim 19, wherein the one or more audio model components comprises one or more dimensions of the environment” because Flaks teaches that the model components comprise physical characteristics of the listener’s room, such as the location of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0050 and 0052, and figure 4A, steps 406 and 410).

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Flaks and Visser as applied to claims 1 and 10 above, and further in view of Currell, US 2003/0007648 A1.
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination of Flaks and Visser makes obvious the system of claim 1, where Flaks teaches adding for reflections and adding an estimated reverb tail in the process of generating a 3D audio signal (see Flaks, ¶ 0083).  However, the combination does not appear to teach that “the one or more audio model components comprises a reverberation time”.
Currell discloses a virtual audio system and techniques (see Currell, abstract).  In particular, Currell teaches better spatial room simulation includes acoustical interactions that simulate distance cues, Doppler motion effect, air absorption, and object occlusion (see Currell, ¶ 0099).  Herein, Currell teaches that simulated reverberation is important for establishing the distance cues and the reflectivity of the surrounding surfaces (see Currell, ¶ 0104-0106), where importantly Currell teaches that reverberation generation requires several parameters, including the decay time, or the reverberation time (see Currell, ¶ 0109-0112).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Flaks and Visser with the teachings of Currell for the purpose of applying realistic reverberation to the generated 3D audio signal (see Currell, ¶ 0099 and 0109).  Therefore, the combination of Flaks, Visser, and Currell makes obvious the “system of claim 1, wherein the one or more audio model components comprises a reverberation time” (see Flaks, ¶ 0083 in view of Currell, ¶ 0109-0112).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises a 
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises a transmission loss coefficient” because Currell makes obvious the transmission loss coefficient when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0107).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises an absorption coefficient” because Currell makes obvious the absorption coefficient when creating a realistic room simulation (see Flaks, ¶ 0053 and 0056 in view of Currell, ¶ 0104 and 0177).
Regarding claim 15, see the preceding rejection with respect to claim 10 above.  The combination of Flaks and Visser makes obvious the method of claim 10, and for the same reasons as stated above with respect to claim 6, the combination of Flaks, Visser, and Currell makes obvious these features.  Specifically, the combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises a reverberation time” because Currell makes obvious the decay time, or the reverberation time of the reverb tail when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0109-0112).
Regarding claim 16, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises a reverberation gain” because Currell makes obvious the variable of gain, or output level, of the reverb tail when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0109 and 0114).
Regarding claim 17, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises a transmission loss coefficient” because Currell makes obvious the transmission loss coefficient when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0107).
Regarding claim 18, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises an absorption coefficient” because Currell makes obvious the absorption coefficient when creating a realistic room simulation (see Flaks, ¶ 0053 and 0056 in view of Currell, ¶ 0104 and 0177).

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653